Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Kar alunas, J.), entered November 3, 2011. The order, among other things, granted the cross motion of defendant for summary judgment dismissing the complaint.
*1100Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 11 and 25, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, EJ., Fahey, Lindley, Valentino and Martoche, JJ.